Citation Nr: 0808443	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-01 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
RO in Cleveland, Ohio, on brokerage for the RO in Chicago, 
Illinois, which found that the veteran was permanently and 
totally disabled, but that his total family income exceeded 
the limits for nonservice-connected pension payments.  


FINDING OF FACT

The veteran's reported total family income, less medical 
expenses, substantially exceeds the maximum rate of pension 
payable for a veteran with four dependents.


CONCLUSION OF LAW

As the veteran's income exceeds the maximum rate, the 
criteria for entitlement to nonservice-connected pension 
benefits are not met.  38 U.S.C.A. § 1521 (West 2002); 38 
C.F.R. § 3.23, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  But 
the VCAA does not apply to all types of claims.  For example, 
in Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this appeal is not found in Chapter 51.  Thus, because the 
law as mandated by statute, and not the evidence, is 
dispositive of this particular claim, the VCAA is 
inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

Nonetheless, in a November 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim, as well as what 
information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of or submit any further evidence 
pertaining to his claims.  The November 2003 letter 
specifically asked him for information about income and 
expenses such as unreimbursed medical expenses.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's pertinent statements regarding his family income 
and medical expenses.

II. Countable Income

The veteran contends that he is entitled to pension benefits 
because he is unemployable due to physical disabilities.  The 
Board concludes that the veteran is ineligible for pension 
benefits at the current time because his family income 
substantially exceeds the allowable income limitations.

Improved disability pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability.  Income eligibility for pension, and the amount 
of any pension payable, is determined by subtracting the 
veteran's annual family countable income from the maximum 
annual pension rate applicable to the veteran's 
circumstances.  38 U.S.C.A. § 1521(a) (West 2002); Martin v. 
Brown, 7 Vet. App. 196, 198 (1994).

In determining annual income for nonservice-connected pension 
benefits, all payments of any kind or from any source, 
including salary, retirement or annuity payments, or similar 
income shall be included.  38 U.S.C.A. § 1503(a).  Payments 
of any kind from any source shall be counted as income during 
the 12-month annualization period in which received except 
for listed exclusions.  38 C.F.R. § 3.271.  Retirement income 
is not specifically excluded under 38 C.F.R. § 3.272 (2007).  
Such income is therefore included as countable income.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23 (2007).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3).  The MAPR is published in Appendix B of VA Manual 
M21-1 (M21-1) and is to be given the same force and effect as 
published in VA regulations.  38 C.F.R. § 3.21.  

The veteran reports that he is married with three dependant 
children.  The veteran stated in his original October 2003 
claim for benefits that his spouse earns $50,000 per year.  
An April 2004 contact log indicates that the veteran stated 
that his wife earns $45,000 per year.  He does not report any 
income from their children.  The maximum annual pension rate 
for a veteran with a spouse and three dependents in effect 
when he first submitted his claim for pension in October 2003 
was $17,651.  VA Manual M21-1, Appendix B, Change 46, 
September 25, 2003.  The maximum annual pension rate (MAPR) 
is set by Congress.  That rate, which may change yearly, is 
published in Appendix B of the Veterans Benefits 
Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 
C.F.R. § 3.3(a)(3), 3.23.  The MAPR has subsequently risen to 
$19,273, effective November 14, 2006.  Even if the Board 
applies the lower of the numbers the veteran has provided for 
his wife's income, he still does not meet the income 
limitations.  

Although the veteran's family income exceeds the income 
limits, the veteran may still be eligible.  Medical expenses 
in excess of five percent of the MAPR, which have been paid, 
may be excluded from an individual's income for the same 12-
month annualization period to the extent they were paid.  See 
38 C.F.R. § 3.272(g)(2)(iii) (2007).  Five percent of $45,000 
would be $2,250.  The veteran submitted a September 2004 
report of medical expenses, outlining approximately $2,200 in 
medical expenses during the course of 2004.  Even 
extrapolating these costs to cover a complete 12 month 
period, the deduction would not be enough to reduce the 
family income of $45,000 to the required income limits.  

In summary, the evidence of record shows the veteran's 
countable income exceeds the statutory limits for entitlement 
to pension benefits.  The Board is nonetheless bound by the 
laws enacted by Congress, the regulations of the Department, 
the instructions of the Secretary, and the precedent opinions 
of the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 2006).  And the law passed by Congress 
specifically prohibits the payment of VA pension benefits to 
those whose countable income exceeds statutory limits.

ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


